USCA11 Case: 19-13598    Date Filed: 02/05/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13598
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:18-cr-00517-MSS-AEP-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JAMES THOMAS LANG, III,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 5, 2021)

Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13598      Date Filed: 02/05/2021   Page: 2 of 2



      Charles Britt, appointed counsel for James Lang in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the record reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Lang’s conviction and sentence are AFFIRMED.




                                         2